       Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 1 of 16



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 STEVE BULLOCK, in his official
 capacity as Governor of Montana;
 MONTANA DEPARTMENT OF
 NATURAL RESOURCES AND
 CONSERVATION,
                               Plaintiffs,
                   vs.                             Case No. 20-cv-00062

 BUREAU OF LAND                                    The Honorable Brian Morris,
 MANAGEMENT; WILLIAM                               Chief Judge
 PENDLEY, in his official capacity as the
 person exercising the authority of the
 Director of the Bureau of Land
 Management; UNITED STATES
 DEPARTMENT OF THE
 INTERIOR; DAVID BERNHARDT,
 in his official capacity as Secretary of the
 Department of the Interior,

                                  Defendants.

               REPLY IN SUPPORT OF PLAINTIFFS’
          EXPEDITED MOTION FOR SUMMARY JUDGMENT

      There has been no Senate-confirmed Director of the Bureau of Land

Management for nearly four years. In that time, the Bureau has been run by a

changing cast of unconfirmed acting directors, culminating in the tenure of William

Perry Pendley. But there is no reason to believe that these appointments—

supposedly intended to ensure continuity during the “Presidential transition” that

ended years ago—are temporary. “At some point, courts can and must play a role


                                            1
       Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 2 of 16



in policing ‘acting’ appointments that are effectively permanent.” Guedes v. Bureau of

Alcohol, Tobacco, Firearms, & Explosives, 356 F. Supp. 3d 109, 153 (D.D.C. 2019). In

the case of the Bureau of Land Management, that time has come.

      The federal government contends that this Court’s intervention is unnecessary

because the Secretary of the Interior has repeatedly “delegated” the Bureau

Director’s powers to Pendley. But this argument, if accepted by the courts, would

amount to nothing less than a nullification of the Appointments Clause. It would

allow the Executive Branch to sideline the Senate for the entirety of a president’s

term by issuing a series of delegation orders, aggrandizing its power at the expense

of Congress. This caricature of our separation of powers cannot stand. Nor can the

government’s cramped view of Article III. The Supreme Court has held time and

again that affected parties have standing to challenge an agency’s disregard of the

Constitution’s structural safeguards. That is particularly true here, where Pendley

has taken unlawful actions that directly and adversely harm Montana’s interests in

protecting the land, environment, and wildlife within its territory.

I.    The plaintiffs have Article III standing to challenge Pendley’s
      continued service in violation of the Appointments Clause.

      “At bottom, the gist of the question of standing is whether [the plaintiff has]

such a personal stake in the outcome of the controversy as to assure that concrete

adverseness which sharpens the presentation of issues upon which the court so largely

depends for illumination.” Massachusetts v. E.P.A., 549 U.S. 497, 517 (2007). There is

                                          2
       Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 3 of 16



no question that the Governor of Montana and the Department of Natural

Resources have such a “stake” in the controversy here: Whether the Constitution

permits Pendley—an official who controls nearly one-third of Montana’s land and

has approved actions that will have long-term, adverse consequences for the State—

to exercise the Bureau Director’s power for more than a year without ever having

been confirmed by the Senate.

      In resisting this conclusion, the government makes a key analytical error. For

purposes of Article III standing, the government seeks to transform this action into

an ordinary environmental case in which a typical private plaintiff, such as an

advocacy group, must show how an agency’s specific action has caused injury to itself

or its members. But this is not an environmental case targeting a specific action—it

is a constitutional challenge under the Appointments Clause, a “critical structural

safeguard” of our democracy. N.L.R.B. v. SW Gen., Inc., 137 S. Ct. 929, 935 (2017).

Nor does this case involve a typical plaintiff. The Governor of Montana has brought

this action because Pendley’s unlawful actions have caused injury to Montana’s

“environment and wildlife . . . as well as to [its] sovereign interests in enforcing [its]

environmental laws.” California v. Trump, 963 F.3d 926, 936 (9th Cir. 2020). The state

therefore is “entitled to special solicitude in [this Court’s] standing analysis.”

Massachusetts, 549 U.S. at 520. Under binding precedent, the plaintiffs have Article

III standing to pursue their Appointments Clause challenge.


                                            3
       Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 4 of 16



      1. “[T]he doctrine of separation of powers is a structural safeguard rather than a

remedy to be applied only when specific harm, or risk of specific harm, can be

identified.” Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 239 (1995). The Supreme

Court has therefore held that “a separation-of-powers violation may create a ‘here-

and-now’ injury that can be remedied by a court.” Free Enter. Fund v. Pub. Co. Acct.

Oversight Bd., 561 U.S. 477, 513 (2010). When challenging such violations, it is

“sufficient that the challenger sustains injury from an executive act that allegedly

exceeds the official’s authority.” Seila Law LLC v. Consumer Fin. Prot. Bureau, 140 S. Ct.

2183, 2196 (2020).

      Moreover, “[t]he required injury to challenge agency action is minimal: The

Supreme Court has ‘allowed important interests to be vindicated by plaintiffs with

no more at stake in the outcome of an action than a fraction of a vote, a $5 fine and

costs, and a $1.50 poll tax.’” Collins v. Mnuchin, 938 F.3d 553, 586 (5th Cir. 2019),

cert. granted, 2020 WL 3865248 (U.S. July 9, 2020) (quoting U.S. v. Students Challenging

Regul. Agency Procs., 412 U.S. 669, 689 n.14 (1973)). That is particularly so when the

Appointments Clause is involved, because any action taken by an improperly

appointed agency official is “void ab initio.” Noel Canning v. N.L.R.B., 705 F.3d 490,

493 (D.C. Cir. 2013), aff’d, 573 U.S. 513 (2014). Indeed, in Free Enterprise v. Public

Company Accounting Oversight Board, the Supreme Court held that the petitioners had

standing to bring their Appointments Clause claim even though the agency had


                                            4
       Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 5 of 16



merely “beg[u]n a formal investigation” into the petitioners’ auditing procedures. 561

U.S. at 487, 512 n.12 (emphasis added).

      The Article III injury here is far more substantial. Pendley has already taken

actions that have directly impacted Montana’s environmental, conservation, and

wildlife-management interests—including, most recently, his approval of two final

resource-management plans. See Pls. Br. 10-12. These plans “prioritize fluid mineral

leasing for oil and gas development over other uses of public lands”—the Lewiston

plan, for example, sets aside 95% of the planning area for oil-and-gas leasing—over

the Governor’s objections. Holmes Dec. ¶¶ 6-7 (Ex. A). And they will impose direct,

concrete costs on the State and its agencies; indeed, a similar “errant leasing

decision” in the past resulted in “a decades-long processes to ensure protection of

natural and cultural resource values in Montana.” Id. ¶ 5.

      Reading the government’s opposition, one could be forgiven for believing that

the plans were never finalized. See Opp. 13-14 (referring to the plans as “draft[s]”).

But the government cannot wish away the facts. Nor can it deny that the final plans

will “guide and control future management actions,” 43 C.F.R. § 1601.0–2, affecting

Montana’s long-term ability to “plan[] and regulat[e] the uses of non-Federal lands

in proximity of [the federal] lands,” 43 U.S.C. § 1711(b); Holmes Dec. ¶ 9.

      The government’s only response to these facts is that Montana’s injuries are

not “fairly traceable” to Pendley’s actions. Opp. 14-15. In particular, it complains


                                          5
       Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 6 of 16



that the plaintiffs have not “articulat[ed] how resolution of any of these protests

might have specifically impeded them from pursuing a preservation agenda.” Id. But,

once again, the government’s argument fails to appreciate the nature of the proper

Article III inquiry in a separation-of-powers case. Under that inquiry, the Supreme

Court explained earlier this year, “a litigant challenging governmental action as void

on the basis of the separation of powers is not required to prove that the

Government’s course of conduct would have been different in a ‘counterfactual

world’ in which the Government had acted with constitutional authority.” Seila, 140

S. Ct. at 2196.

      This principle carries particular weight in the Appointments Clause context.

As the D.C. Circuit has instructed, “judicial review of an Appointments Clause claim

will proceed even where any possible injury is radically attenuated.” Landry v.

F.D.I.C., 204 F.3d 1125, 1131 (D.C. Cir. 2000). Indeed, “demand for a clear causal

link to a party’s harm will likely make the Clause no wall at all.” Id.; see also Collins,

938 F.3d at 586 (“[S]tanding does not require proof that an officer would have acted

differently in the ‘counterfactual world’ where he was properly authorized.”).

      Free Enterprise again demonstrates that the plaintiffs need not show that a

properly appointed Bureau Director would have taken a different action. There, the

Supreme Court “allowed the investigation—the injury-in-fact—to continue, even if

it was now pursued by a properly subordinate agency, and the Court did not remedy


                                            6
       Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 7 of 16



any past harm suffered.” Kent Barnett, Standing for (and Up to) Separation of Powers, 91

Ind. L.J. 665, 679 (2016). That the petitioners may well have suffered similar harms

even before a “constitutional agency accountable to the Executive” did not affect the

Court’s standing analysis. Free Enterprise, 561 U.S. at 513. So too here: Montana has

been injured by Pendley’s unconstitutional appointment, and that injury will be

redressed by this Court’s decision on the merits.

      2. In its standing argument, the government overlooks another critical aspect

of this case—the “special position and interest” of Montana and its government.

Massachusetts, 549 U.S. at 518. “States are not normal litigants for the purposes of

invoking federal jurisdiction.” Id. That is because, “[a]s a quasi-sovereign, a state

‘has an interest independent of and behind the titles of its citizens, in all the earth

and air within its domain.’” California, 963 F.3d at 936.

      Thus, the Supreme Court held that “Massachusetts’ well-founded desire to

preserve its sovereign territory” gave the state a “sufficiently concrete” stake to

challenge the EPA’s refusal to regulate greenhouse-gas emissions. Massachusetts, 549

U.S. at 519-22. Similarly, the Ninth Circuit held that California and New Mexico

had standing to bring a separation-of-powers challenge to the Administration’s

funding of border-wall construction. California, 953 F.3d at 936. In particular, as

Judge Thomas explained, the states had shown that the Executive Branch’s actions

would “cause particularized and concrete injuries in fact to the environment and


                                           7
           Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 8 of 16



wildlife of their respective states as well as to their sovereign interests in enforcing

their environmental laws.” Id. at 936-40.

       The same principles apply with even more force here. Massachusetts had

standing even though many of the climate-change-related harms it alleged were

“remote” and “yet to come.” Massachusetts, 549 U.S. at 521, 526. Likewise, California

and New Mexico had standing despite the fact that no border-wall construction had

yet begun. See California, 963 F.3d at 935. Here, by contrast, the plaintiffs have

demonstrated that Pendley has already taken unlawful actions that have harmed—

and will continue to harm—Montana’s interests in its land and environment.

Holmes Dec. ¶¶ 4, 6, 9. These harms are more than enough under the case law to

establish the plaintiffs’ Article III standing.1




       1 Confusing this case for an ordinary environmental action, the government
describes (at 10-13) the injuries here as “hypothetical.” But that’s wrong even on its
own terms. “Causation may be found even if there are multiple links in the chain . .
. and there’s no requirement that the defendant’s conduct comprise the last link in
the chain.” Mendia v. Garcia, 768 F.3d 1009, 1012-13 (9th Cir. 2014). “[W]hat matters
is not the length of the chain of causation, but rather the plausibility of the links.”
Id. Pendley’s actions plausibly will contribute to listing the sage grouse as
endangered, which will result in substantial costs to Montana and its agencies. See
Pls. Br. 12-13. These injuries are sufficiently concrete under Ninth Circuit case law.
See Pub. Watchdogs v. S. Cal. Edison Co., 2019 WL 6497886, at *7 (S.D. Cal. Dec. 3,
2019) (“[T]he Ninth Circuit has consistently held that an injury is actual or imminent
where there is a credible threat that a probabilistic harm will materialize.”).
                                             8
       Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 9 of 16



II.   The government’s argument on the merits, if accepted by the
      courts, would nullify both the Appointments Clause and the
      Federal Vacancies Reform Act.

      The government does not dispute that “[t]he Appointments Clause prescribes

the exclusive process by which the President may appoint ‘officers of the United

States.’” SW Gen., 137 S. Ct. at 945 (Thomas, J., concurring). Nor does it question

that “[t]he Senate’s advice and consent power is a critical structural safeguard [ ] of

the constitutional scheme,” id. at 935—one that prevents the Executive Branch from

“aggrandizing its power at the expense of” Congress, Freytag v. Comm’r of Internal

Revenue, 501 U.S. 868, 878 (1991).

      Yet the logic of the government’s position, if accepted, would all but delete the

Appointments Clause from the Constitution. In its view, an unconfirmed agency

official like Pendley may serve in an office requiring Senate advice and consent for

years—even indefinitely—so long as that official purports to exercise the powers of

that office “under delegated authority.” Opp. 8. To get there, the government

stretches the Supreme Court’s decision in United States v. Eaton, 169 U.S. 331 (1898),

beyond recognition. And it disregards Congress’s intentional decision, through the

FVRA, to “give[] the President limited authority to appoint acting officials to

temporarily perform the functions of a vacant PAS office without first obtaining

Senate approval.” SW Gen., 137 S. Ct. at 935 (emphasis added). This enervated

understanding of the Appointment Clause should be rejected.


                                          9
      Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 10 of 16



      1. Initially, the government argues that summary judgment is inappropriate

because Pendley is not the acting director because he “has been delegated authority

of the Director.” Opp. 16. But this characterization of Pendley founders on the

undisputed facts. The government cannot contest that the White House has publicly

identified Pendley as the “Acting Director of the Bureau of Land Management”; the

Bureau’s official Twitter account repeatedly describes him as the acting director; and

Pendley himself has claimed that he’s the acting Bureau Director in public

statements. SUF ¶¶ 5, 16; Compl.¶ 29. The government’s self-serving, mid-litigation

excuses that these references were “inadvertent” and “not accurate” carry no weight.

See Opp. 7; Kaster Decl. ¶ 12.

      Regardless of how it chooses to describe Pendley’s role, the government

effectively admits that Pendley’s exercise of the Director’s authority is unlawful.

Congress has provided that “any functions or duties not required by statute or

regulation to be performed by the official occupying that position may be reassigned

to another official within the agency or department.” Schaghticoke Tribal Nation v.

Kempthorne, 587 F. Supp. 2d 389, 420 (D. Conn. 2008); see 5 U.S.C. § 3348(a)(2). By

contrast, any functions or duties exclusively assigned to an agency head “must be

performed by the agency head” (or a properly appointed acting agency head)—this

authority cannot be delegated. Id.




                                         10
      Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 11 of 16



      Here, it is undisputed that Pendley has performed duties assigned solely to the

Bureau Director. For example, the Director has the exclusive authority to “render a

decision on [any] protest[s]” to proposed resource-management plans, and “the

decision of the Director shall be the final decision of the Department.” 43 C.F.R. §

1610.5-2(a)(3), (b). The government concedes that Pendley “formally resolved these

protests” before he approved the final plans. Opp. 14-15; SUF ¶ 13. So Pendley is

either exercising the Director’s exclusive functions in violation of the agency’s

regulations, or he is serving as acting director in violation of the Federal Vacancies

Reform Act. Either way, his exercise of authority is unlawful. The government offers

no way out of this dilemma.

      2. The government next contends that, even if Pendley is the acting director,

his continued service does not violate the Appointments Clause. Opp. 17-20. On the

government’s view, nothing prevents the Executive Branch from sidestepping

Congress’s requirement that an agency head be confirmed by the Senate so long as

it strings together a series of “temporary” delegations of authority—here, for the

entirety of the presidential term. This logic disregards the Senate’s constitutionally

mandated role in the appointment process and does violence to our Constitution’s

separation of powers.

      The sole authority that the government cites for its maximalist position is

Eaton. But that decision only confirms that Pendley’s indefinite service is


                                         11
       Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 12 of 16



unconstitutional. The government’s quote (at 18) shows why: “Because the

subordinate officer is charged with the performance of the duty of the superior for a

limited time, and under special and temporary conditions, he is not thereby transformed into

the superior and permanent official.” Eaton, 169 U.S. at 343 (emphasis added).

Neither of Eaton’s two factors apply here. The Secretary’s assignment of the

Director’s powers is not “limited”—the vacancy has persisted for almost four years,

and Pendley himself has served for more than a year with no end date in sight. SUF

¶¶ 1-8; see SW Gen., 137 S. Ct. at 946 n.1 (Thomas, J., concurring). Nor is Pendley’s

appointment subject to “special and temporary conditions” set by Congress, as for

the vice consul in Eaton. The purported reason for Pendley’s continued service is to

ensure continuity “during the Presidential transition”—which ended more than

three years ago. SUF ¶¶ 2-4.

       More fundamentally, Eaton makes clear that the Appointments Clause gives

Congress—not the Executive Branch—the power to determine who gets to exercise

the authority of an office that otherwise requires Senate confirmation. The Court

stressed that the vice consul’s appointment accorded with “[t]he manifest purpose of

congress” set out in the governing statute. Eaton, 169 U.S. at 343. Indeed, it rejected

“[t]he claim that congress was without power to vest in the president the appointment

of a subordinate officer called a ‘vice consul,’ to be charged with the duty of

temporarily performing the functions of the consular office.” Id. (emphasis added);


                                            12
       Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 13 of 16



see Guedes, 356 F. Supp. 3d at 147 (“the core feature that made vice consuls inferior

officers” in Eaton “was the fact that Congress had chosen to ‘limit’ their ‘period of

duty’” (emphasis added)).

      This case is Eaton’s mirror image. Congress has made clear that there are only

two ways to exercise the Bureau Director’s exclusive duties and functions—either

the Senate confirms a Director nominated by the President, 43 U.S.C. § 1731(a), or

the President appoints an acting director under the Federal Vacancies Reform Act,

5 U.S.C. § 3345. But here, unlike in Eaton, the Executive Branch has thwarted “the

manifest purpose of [C]ongress,” 169 U.S. at 343, by giving Pendley the Bureau

Director’s power through a series of actions designed precisely to evade the carefully

calibrated statutory framework for appointing acting officials. No court has ever

blessed such brazen circumvention of the Appointments Clause.

      The government’s last-ditch plea that this case presents a non-justiciable

political question also fails. There’s an obvious “manageable standard,” Opp. 21, for

determining     when    an    unconfirmed       acting   director’s   tenure   becomes

unconstitutional—the time limits that Congress set out in the Federal Vacancies

Reform Act. See 5 U.S.C. § 3346.2


      2 This Court should not follow Bhatti v. Federal Housing Finance Agency, the sole
decision the government cites. The court’s conclusion there was based on President
Obama properly exercising his “limited statutory power . . . to choose an acting director
from among FHFA’s three deputy directors.” 332 F. Supp. 3d 1206, 1221 (D. Minn.
2018) (emphasis added). And Bhatti acknowledged that Recess Appointments
                                           13
       Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 14 of 16



      If accepted, the government’s theory would turn the Appointments Clause

and the Federal Vacancies Reform Act into toothless formalisms, which the

Executive Branch could disregard whenever inconvenient. But “the Appointments

Clause of Article II is more than a matter of ‘etiquette or protocol’; it is among the

significant structural safeguards of the constitutional scheme.” Edmond v. United States,

520 U.S. 651, 659 (1997). Indeed, “[t]he Clause is a bulwark against one branch

aggrandizing its power at the expense of another branch.” Ryder v. United States, 515

U.S. 177, 182 (1995). This Court should enforce this critical safeguard and hold

Pendley’s continued service as acting Bureau Director unconstitutional.

                                   CONCLUSION

      This Court should grant the motion for summary judgment.

                                         Respectfully submitted,
                                         /s/ Deepak Gupta
                                         DEEPAK GUPTA*
                                         JONATHAN E. TAYLOR*
                                         GUPTA WESSLER PLLC
                                         1900 L Street, NW, Suite 312
                                         Washington, DC 20036
                                         (202) 888-1741
                                         deepak@guptawessler.com
                                         jon@guptawessler.com

                                         NEIL K. SAWHNEY*
                                         GUPTA WESSLER PLLC

challenges are justiciable in light of the President’s “unlimited authority [to] appoint
anyone of his choosing with no oversight whatsoever.” Id. Otherwise, there would
be no “limit on this extraordinary authority.” Id. Yet that’s what the government
seeks here—no limit on the President’s authority to appoint acting directors.
                                           14
      Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 15 of 16



                                  100 Pine Street, Suite 1250
                                  San Francisco, CA 94111
                                  (415) 573-0336
                                  neil@guptawessler.com

                                  RAPHAEL GRAYBILL
                                  Chief Legal Counsel
                                  RYLEE SOMMERS-FLANAGAN
                                  Deputy Legal Counsel
                                  Office of the Governor
                                  PO Box 200801
                                  Helena, MT 59620-0801
                                  Phone: (406) 444-3179

                                  * pro hac vice

September 18, 2020                Counsel for Plaintiffs




                                    15
       Case 4:20-cv-00062-BMM Document 23 Filed 09/18/20 Page 16 of 16



                      CERTIFICATE OF COMPLIANCE

      This brief in support complies with the type-volume limitation of Local Rule

7.1(d)(2) because this brief contains 3,241 words. This brief also complies with Local

Rule 1.5 because this brief has been prepared in proportionally spaced typeface using

Microsoft Word in 14-point Baskerville font.

                                               /s/ Deepak Gupta
                                               Deepak Gupta


                         CERTIFICATE OF SERVICE

      I hereby certify that on September 18, 2020, I electronically filed this brief in

support of the plaintiffs’ motion for summary judgment through this Court’s

CM/ECF system. I understand that notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system.

                                                /s/ Deepak Gupta
                                                Deepak Gupta
